Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03722-DDD-STV

  JEHRONE D. FALLS,

        Plaintiff,

  v.

  CITY OF AURORA,
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS,
  JASON ROSENBLATT,
  JONAS A. SPITZER, and
  UNKNOWN POLICE OFFICERS,

       Defendants.
  ______________________________________________________________________

    ORDER AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
  ______________________________________________________________________

  Magistrate Judge Scott T. Varholak

        This civil action is before the Court sua sponte upon Plaintiff’s failure to comply

  with Court orders and failure to appear at Court proceedings. For the following reasons,

  the Court respectfully RECOMMENDS that this case be DISMISSED based upon

  Plaintiff’s failure to prosecute and IT IS ORDERED Defendants’ pending motions to

  dismiss [#28, 30] are DENEID WITHOUT PREJUDICE.

        Plaintiff, proceeding pro se, initiated this action on December 31, 2019. [#1] On

  January 9, 2020, the Court issued an Order granting Plaintiff’s Motion for Leave to

  Proceed in forma pauperis. [#4] On February 7, 2020, the Court issued an Order

  concluding that “this case does not appear to be appropriate for summary dismissal”
Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 2 of 6




  and ordered that the case be drawn to a presiding judge. [#5] On February 10, 2020,

  this Court issued an order setting a Scheduling Conference for April 17, 2020, and

  ordering the parties to file the Election Concerning Consent/Non-Consent to United

  States Magistrate Judge Jurisdiction form (the “Consent/Non-Consent Form”) on or

  before April 3, 2020 and to file a joint proposed scheduling order on or before April 20,

  2020. [#8] Due to delays in service due to the COVID-19 pandemic, the Scheduling

  Conference was reset for September 10, 2020, and the parties were ordered to file the

  Consent/Non-Consent Form by August 27, 2020 and to file the proposed scheduling

  order by September 3, 2020. [#13, 18]

        On June 25, 2020, counsel entered an appearance on behalf of Defendants [#23]

  and, on July 31, 2020, Defendants filed motions to dismiss Plaintiff’s claims [#28, 30].

  On August 3, 2020, Defendants filed a Motion for Stay of Proceedings and to Vacate

  the Scheduling Conference Pending Ruling on Motions to Dismiss (the “Motion to

  Stay”). [#31] The Court set a hearing on the Motion to Stay for August 27, 2020 and

  ordered Plaintiff to file his response to the Motion to Stay on or before August 17, 2020.

  [#32] In that order, the Court reminded the parties that the Consent/Non-Consent form

  was due August 27, 2020 and vacated the scheduling conference to be reset after a

  ruling on the Motion to Stay. [Id.] On August 25, 2020, the Court continued the hearing

  on the Motion to Stay until September 3, 2020, and reminded the parties that the

  Consent/Non-Consent Form remained due by August 27, 2020. [#34]

        On August 27, 2020, Defendants filed a motion to extend the deadline to file the

  Consent/Non-Consent Form, explaining that counsel for Defendant had reached out to

  Plaintiff multiple times to confer regarding the motions Defendants had filed in the case



                                              2
Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 3 of 6




  and to obtain Plaintiff’s position on consent, but that Plaintiff “ha[d] not returned any of

  the phone calls made by [defense] counsel.” [#36] This Court granted that motion and

  extended the deadline for the parties to file the Consent/Non-Consent Form until

  September 4, 2020 but encouraged the parties to try to file the Consent/Non-Consent

  Form in advance of the motion hearing. [#37] On September 3, 2020, Defendants filed

  their consent to magistrate judge jurisdiction, but noted that they were unsuccessful in

  conferring with Plaintiff on the issue, because he did not respond to multiple telephone

  calls. [#38]

         On September 3, 2020, the Court convened a telephonic hearing on Defendants’

  Motion to Stay. [#40] Plaintiff failed to appear for the motion hearing and had not filed a

  response to the Motion to Stay by the deadline set by the Court.1 [Id.] At the hearing,

  the Court granted Defendants’ Motion to Stay and set a further status conference for

  October 11, 2020.      [Id.]   The Minute Entry from the hearing advised Plaintiff that

  “Plaintiff’s failure to participate in the hearing w[ould] result in recommendation that this

  case be dismissed for failure to prosecute.” [Id. (emphasis omitted)] Because the

  Minute Entry was not sent to Plaintiff until September 24, 2020, the Court continued the

  Status Conference until October 22, 2020. [#42]

         The Court convened a telephonic status conference on October 22, 2020 and

  Plaintiff again failed to call into the hearing. [#44] As a result of Plaintiff’s failure to

  appear (or to take any other action to prosecute his claims), the Court ordered that the

  matter be reassigned to a District Judge so that this Court, if appropriate, may issue a



  1
    Prior to convening the Motion Hearing on September 3, 2020, the Court called Plaintiff
  at the number contained in the record, but did not reach him. The Court left a voicemail
  for Plaintiff, but never received a response.
                                               3
Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 4 of 6




  recommendation that this case be dismissed for failure to prosecute. [Id.]

         On October 23, 2020, this case was reassigned to Judge Daniel D. Domenico

  [#45], and Judge Domenico referred the case to this Court to, among other things,

  “conduct such status conferences and issue such orders necessary for compliance with

  the scheduling order . . . and submit proposed findings of fact and recommendations for

  rulings on dispositive motions” [#46]     Judge Domenico also referred to this Court

  Defendants’ two pending motions to dismiss. [#47]

         Based upon Plaintiff’s failures to comply with Court orders, attend hearings set by

  the Court, or take any other action to prosecute his claims in this case since June 8,

  2020,2 the Court finds it appropriate to issue this Recommendation for dismissal based

  upon Plaintiff’s failure to prosecute his claims.3    Pursuant to Federal Rule of Civil

  Procedure 41(b), “[i]f the plaintiff fails to prosecute or to comply with these rules or a

  court order, a defendant may move to dismiss the action or any claim against it.” Rule

  41(b) “has long been interpreted to permit courts to dismiss actions sua sponte for a

  plaintiff’s failure to prosecute or comply with the rules of civil procedure or the court’s




  2
    On June 8, 2020, Plaintiff filed a motion for waiver of service of the complaint. [#20]
  Plaintiff has not filed any documents with the Court since that time and, as detailed
  above, has not responded to the Court’s orders, the Court’s phone message, or
  communications from defense counsel. None of the Court’s orders mailed to Plaintiff at
  the address he provided have been returned as undeliverable.
  3
    “The authority of a court to dismiss sua sponte for lack of prosecution has generally
  been considered an ‘inherent power,’ governed not by rule or statute but by the control
  necessarily vested in courts to manage their own affairs so as to achieve the orderly
  and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-31
  (1962).
                                              4
Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 5 of 6




  orders.”4 Vanmaanen v. N. Plains Trucking, No. 16-cv-00640-MEH, 2017 WL 491188,

  at *2 (D. Colo. Feb. 7, 2017) (citing Link v. Wabash R. Co., 370 U.S. 616, 630-31

  (1962)). In considering dismissal under Rule 41(b) based on a party’s failure to comply

  with a court order, courts in the Tenth Circuit have considered the following five factors,

  initially set forth in Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992): (1) the

  degree of actual prejudice to the defendant, (2) the amount of interference with the

  judicial process, (3) the culpability of the litigant, (4) whether the court warned the party

  in advance that dismissal of the action would be a likely sanction for noncompliance,

  and (5) the efficacy of lesser sanctions. See Quarrie v. N.M. Inst. of Mining & Tech.,

  621 Fed. App’x 928, 931 (10th Cir. 2015). The Court finds that all of these factors

  weigh in favor of dismissal.

         First, Defendants have suffered actual prejudice as a result of Plaintiff’s failures

  to comply with the Court’s rules and attend Court hearings. Specifically, Defendants

  continue to experience delay and uncertainty in the resolution of the claims against

  them. Second, the amount of interference with the judicial process is significant as

  Plaintiff has failed to comply with the Court’s scheduling orders and the Court has

  convened two hearings at which Plaintiff failed to appear.          Third, Plaintiff is solely

  responsible for his failure to comply with the Court’s orders, failure to respond to

  defense counsel’s attempts to confer, failure to attend Court hearings, and failure to

  take any actions to prosecute his claims in the past four months. Fourth, the Court



  4
    Dismissal also is appropriate under Federal Rule of Civil Procedure 16(f)(1), which
  provides, in part: “On motion or on its own, the court may issue any just orders,
  including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its attorney: . . . (C)
  fails to obey a scheduling or other pretrial order.” Rule 37(b)(2)(A)(v) permits the Court
  to sanction a party by “dismissing the action or proceeding in whole or in part.
                                                5
Case 1:19-cv-03722-DDD-STV Document 48 Filed 10/26/20 USDC Colorado Page 6 of 6




  previously warned Plaintiff that his failure to comply may result in a recommendation of

  dismissal. [#40] Finally, there does not appear to be any lesser sanction that would be

  effective as neither defense counsel nor the Court has been unable to elicit any

  response from Plaintiff despite numerous attempts. Accordingly, this Court respectfully

  RECOMMENDS that this action be DISMISSED.5

         In light of this Recommendation, IT IS ORDERED that the two Motions to

  Dismiss filed by the various Defendants [#28, 30] are DENIED WITHOUT PREJUDICE,

  with leave to re-file if this case is not dismissed for failure to prosecute.


  DATED: October 26, 2020                            BY THE COURT:

                                                     s/Scott T. Varholak
                                                     United States Magistrate Judge


  5
    Within fourteen days after service of a copy of this Recommendation, any party may
  serve and file written objections to the magistrate judge’s proposed findings of fact, legal
  conclusions, and recommendations with the Clerk of the United States District Court for
  the District of Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla
  (In re Griego), 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does not put
  the district court on notice of the basis for the objection will not preserve the objection
  for de novo review. “[A] party’s objections to the magistrate judge’s report and
  recommendation must be both timely and specific to preserve an issue for de novo
  review by the district court or for appellate review.” United States v. 2121 East 30th
  Street, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar
  de novo review by the district judge of the magistrate judge’s proposed findings of fact,
  legal conclusions, and recommendations and will result in a waiver of the right to appeal
  from a judgment of the district court based on the proposed findings of fact, legal
  conclusions, and recommendations of the magistrate judge. See Vega v. Suthers, 195
  F.3d 573, 579-80 (10th Cir. 1999) (holding that the district court’s decision to review
  magistrate judge’s recommendation de novo despite lack of an objection does not
  preclude application of “firm waiver rule”); Int’l Surplus Lines Ins. Co. v. Wyo. Coal
  Refining Sys., Inc., 52 F.3d 901, 904 (10th Cir. 1995) (finding that cross-claimant
  waived right to appeal certain portions of magistrate judge’s order by failing to object to
  those portions); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir. 1992) (finding
  that plaintiffs waived their right to appeal the magistrate judge’s ruling by failing to file
  objections). But see, Morales-Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005)
  (holding that firm waiver rule does not apply when the interests of justice require
  review).
                                                 6
